 In the Matter of DE CAMP Bus LINES AND DE CAMP INTERSTATETRANSIT Co.andAMALGAMATED ASSOCIATION OF STREET, ELECTRICRAILWAY & MOTOR COACH EMPLOYEES OF AMERICA, LOCAL #1156,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. R-1649.-Decided February 6, 1940Motor Bits Indestry-Employer:companies functioning as single enterprise-Investigation of Representatives:controversy concerning representation of em-ployees: rival organizations; closed-shop contract executed with rival unionsduring negotiations with petitioner no bar where not asserted as such and bothunions present evidence of majority at time of its execution-UnitAppropriatefor Collective Bargaining:whether unit limited to bus drivers or one includingthem with maintenance employees is appropriate should be resolved by desiresof employees themselves;dissenting opinion as to: industrial unit appropriate inview of absence of a history of craft bargaining-ElectionsOrdered:order ofelection as to maintenance employees to be withdrawn if intervenor notifiesBoard within 10 days from date of Direction that it does not desire to participatein said election;record not clear whether intervenor desired certification ordismissal of petition.Mr. D. R. Dimick,for the Board.Osborne, Cornish c6 Scheck, by Mr. Harry V. Osborne,of Newark,N. J., for the Company.Mr. Samuel L. Rothbard,of Newark, N. J., for the Union.Mr.William O. 'G. Aeschbach,of East Orange, N. J., for theAssociation.Mr. William T. Little,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn August 3, 1939, and September 26, 1939, Amalgamated Associ-ation of Street Electric Railway & Motor Coach Employees of Amer-ica,Local #1156, affiliated with the American Federation of Labor,herein called the Amalgamated, filed a petition and an amended peti-tion with the Regional Director for the Second Region (New YorkCity).The amended petition alleged that a question affecting com-merce had arisen concerning the representation of employees of De20 N. L.R. B.. No. 21.250 DE CAMP BUS LINES251Camp Bus Lines and De Camp Interstate Transit Co.,' herein calledthe Bus Lines and Transit Company respectively, and jointly referredto as the Companies, and requested an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, '49 Stat. 449, herein called the Act.On November 17,1939, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,ordered an investigation and authorized the Regional Director toconduct it and to provide for an.appropriate hearing upon due notice.On November 21, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Bus Lines, theTransit Company, the Amalgamated, and Amalgamated De CampEmployees Association, Inc., herein called the Association, a labororganization claiming to represent employees directly affected by theinvestigation.Pursuant to notice, a hearing was held on December4, 1939, at Newark, New Jersey, before Mapes Davidson, the TrialExaminer duly designated by the Board. The Association moved tointervene and the motion was granted by.the Trial Examiner. TheBoard, the Companies, the Amalgamated, and the Association wererepresented by counsel and all participated in the hearing. Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course. of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.At the beginning of the hearing, counsel for the Companiesmoved to dismiss the petition on the ground that it failed to statethe names and approximate number of employees who had designatedthe Amalgamated as their representative.The Trial Examiner re-served ruling on the motion.The motion is hereby denied.IJpoh the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESA. The Transit CompanyDe Camp Interstate Transit Company, a New Jersey corporationhaving its principal office and place of business at Livingston, NewJersey, is engaged in the operation of motorbusses and the transporta-' Incorrectly designated as De Camp Bus Lines,Inc. and De Camp Interstate Trans.portation Co., Inc.,in the formal papers.This was corrected by motion at the hearing. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of passengers along regularly defined routes between Orange,Caldwell, and Upper Montclair, New Jersey and New York City,and in the operation of motorbusses on interstate charter runsthrough the States of New York, Pennsylvania,Maryland, .the NewEngland States, and the District of Columbia.During theyear"1938the total revenues of the Transit Company from cash fares on theNew York-New Jersey interstate runs amounted to approximately$370,000, and the revenue from interstate charter runs amounted to$12,500.The Transit Company is licensed by the Interstate Com-merce Commission and all its operations are subject to the Commis-sion's rulings.B. The Bus LinesDe Camp Bus Lines,a New Jersey corporation having its principaloffice and place of business at Livingston,New Jersey, is engaged inthe operation of motorbusses and the transportation of passengersalong regularly defined routes between Morristown and Caldwell andNewark,New Jersey,and in the operation of busses on intrastatecharter runs within the State of New Jersey. In its timetables itadvertises, and presumably it maintains,"Connections at Orange forNew York" and"Direct connections at Pennsylvania Station forHudson-Manhattan Tubes." In the course and conduct of its busi-ness it leases approximately 26 of its 40 busses to the Transit Com-pany.Such busses are licensed to and do operate in interstate com-merce, are serviced by Bus Lines' maintenance employees,and suppliedwith gas, oil,and tires by the Bus Lines under the leasing agreement.C. The relationship between the CompaniesPrior to January 15, 1936, the Bus Lines was engaged hr both inter-state and intrastate transportation.On January 15, 1936, the TransitCompany was organized to engage in interstate commerce and it tookover all the interstate operations of the Bus Lines.The Bus Linesowns all the stock of the Transit Company and the Companies havethe same.ofyicers and directors.The Bus Lines owns all the real property, including the garage,as well as the office equipment used by the Companies at Livingstonand the busses which it leases to the Transit Company under an ar-rangement described in Section B above.The Bus Lines pays thebus drivers employed by both companies, and maintains all the bankaccounts, adjustments being made between the two on the Companies'books.It is practically a daily occurrence for the Transit Companyto permit the Bus Lines to use the busses that have been leased fromit and there is also a daily interchange of employees.Of the 55 busdrivers in the Companies' employ, 12 work for the Bus Lines and DE CAMP BUTS LINES253the balance are employed by both companies.Of the 89 employeesof all classifications,33 work for the Bus Lines and 56 for both com-paTiies.The Companies use the same garage, have the same plantmanager, and use the same physical office space at Livingston.In a joint contract entered into between the Companies and theAssociation,there is no attempt to separate the employees of the twocompanies;the Association is recognized as the exclusive bargainingagent for the employees of both companies;seniority is based onlength of service with the Companies;and a bonus is computed onthe basis of the earnings of the Companies.In the present proceeding,the Companies do not claim that the employeesof theBus Lines andTransit Company constitute separate units.We find thatthe operations of the Companies constitute a singlebusiness enterprise under the same ownership,management,and con-trol.2We further find that the Companies are engaged in traffic,conunerce,and transportation among the several States and that theemployees of the Companies are directly engaged in such traffic,commerce,,and transportation.II.THE ORGANIZATIONS INVOLVEDAmalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Local #1156, is a labor organizationaffiliated with the American Federation of Labor. It admits to mem-bership motorbus drivers employed by the Companies.Amalgamated De Camp Employees Association, Inc., is an un-affiliated labor organization. It admits to membership all except theclerical employees of the Companies.ITI.THE QUESTION CONCERNING REPRESENTATIONIn November 1938 the Amalgamated started organizing among thebus drivers employed by the Companies.At the time of the hearingthe Companies employed 55 bus drivers.William J. McGuinnes,president'and business- agent of the Amalgamated, testified that bymid-February 1939 a majority consisting of about 34 of the bus driv-ers employed by the Companies had signed application cards formembership in the Amalgamated, but had not been initiated pendingthe start of negotiations. In support of this statement the Amal-gamated introduced in evidence 29 application cards dated November1938.On December 1, 1938, the Association was incorporated and startedto organize the bus drivers and maintenance men.According toJesse Vincent, its secretary, the Association originally had 71 members2CP.Matter of Waggoner Refining Company,Inc., at al.andInternational Associationof Oil Field,Gas Well and Refinery Workers of America,6 N. L. R.B. 731. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDamong the Companies' employees, including 50 drivers. In support ofthis statement, the Association introduced in evidence 47 applicationcards signed by bus drivers, most of which were dated December 1938.Some time in March 1939, McGuinnes and one Anthony Caruso metwith Ralph De Camp, the president of the Companies, told him thatthe Amalgamated represented a majority of the bus drivers, presenteda proposed contract, and proposed that the Companies negotiate withthe Amalgamated.De Camp stated that he did not know with whomto bargain, but that if the Amalgamated represented a majority therewas nothing to do but to accede to their proposal.An 'appointmentwas made for a meeting during the following week.However, on thefollowing Monday when. McGuinnes telephoned De Camp, the lattertold him that the Association had requested a contract and that theCompanies had made an agreement with it.During the second week of January 1939, the Association met withthe management and discussed wages and working conditions.Nofurther meetings between the Companies and the Association occurreduntilMarch when the parties met twice.On March 31, 1939, theCompanies and the Association entered into a contract which grantedthe latter exclusive recognition as the representative of the Companies'New Jersey employees.'The contract contained a provision for aclosed shop, except as to current employees who were not members ofthe Association, together with other provisions concerning wages andworking conditions. In view of the fact that many of the bus driverssigned applications for both organizations, there is no clear showingthat the Association represented a majority of the bus drivers at thetime of the execution of the contract.At the hearing neither theCompanies nor the Association urged the contract as a bar to thepresent proceedings.On the basis of the foregoing facts we find that a question has arisenconcerning the representation of bus drivers employed by the Com-panies.4We further find that this question occurring in connectionwith the operations of the Company described in Section I above, tendsto lead to labor disputes burdening and obstructing interstate traffic,commerce, and transportation and the free flow of such traffic, com-merce, and transportation.IV. THE APPROPRIATE UNITThe Amalgamated in its petition alleges that the bus drivers con-stitute an appropriate bargaining unit.-'The Association claims that3The Companies or an affiliate apparently operate busses in Staten Island,New York,as well as in New Jersey.4SeeMatter of American-West A frican LineandNational Marine Engineers' Bone"iciatAssociation, 4 N. L. R. B. 1056.5Although under its charter,maintenance men are eligible for membership in the Amal-gamated,itsmembership has voted to exclude them from the local. DE CAMP BU',? LINES'255the bus drivers, together with the maintenance employees exceptingsupervisors constitute the appropriate unit.The Companies.- wouldinclude clerical employees within the unit'urged by the Association.We shall follow our usual procedure and we shall exclude- clericalemployees from the unit.'The Association and the Amalgamated differ as to the inclusion ofmaintenance employees in the same unit with the bus drivers.Wehave frequently held that bus drivers can be considered either as aseparate unit _as claimed by the Amalgamated, or as part of a largerunit composed of bus drivers and maintenance men as claimed by theAssociation.Under circumstances similar to those present in theinstant case, we have held that the decisive factor in determining theappropriate bargaining unit was the desire of the bus driversthemselves.?We shall therefore direct an election to be held among the, busdrivers employed by the Companies to determine whether they desireto be represented by the Amalgamated, by the Association, or byneither.We cannot determine from the record whether the Associa-tion desires certification as the representative of the bus drivers andthe maintenance employees in a single bargaining unit or whether itdesiresmerely that the petition of the Amalgamated be dismissed.We shall, nevertheless, direct an election among .the maintenance em-ployees to determine whether or not they desire to be represented bythe Association.If, however, within ten (10) days from the dateof this Decision and Direction of Elections the Association notifiesus in writing that it does not desire to participate in an election amongthe maintenance employees, we shall withdraw such part of the Di-rection of Elections as directs an election among such employees."Upon the results of the election or the elections will depend in partour determination of the appropriate unit or units for the purposesof collective bargaining.If a majority of the bus drivers vote forthe Amalgamated then the bus drivers will constitute a single appro-priate bargaining unit and we shall certify the Amalgamated as thecollective bargaining representative thereof.In the event that anelection is held among maintenance employees under the circumstancesdescribed above, and if a majority of the bus drivers and a majority6Although the contract, between the Association and the Companies apparently includesclerical employees within its scope,the Association does not, in fact,admit such employeestomembership.Moreover,under the circumstances involved herein,the contract cannotbe considered as having established a pattern of collective bargaining chosen by theemployees and, therefore,cannot guide us in the determination of the appropriate unit.7Matter of Pacific GGreyhound LinesandAmalgamated Association of Street,ElectricRailway and Motor Coach Employes of America,et at.,9 N.L.R.B. 557;Matter ofPacific G-reyhound. LinesandThe Brotherhood of LocomotiveFiremenand Engincmen,4 N. L. It. B. 520 ;Matter of Penn.sylvunia Greyhound Lines, etal. andThe Brotherhood ofRailroad Trainmen,3 N.L. R.B. 622.8Cf.Matter of II'eyerhaeaser Timber Company et al.andInternational lVoodioorkers ofAmerico,LocalNo.107, Boommeu and Rafters.et al.,16 N. L. R. B: 902. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the maintenance employees vote for the Association,then both thebus drivers and the maintenance employees shall constitute a singleappropriate unit and we shall certify the Association as the exclusivebargaining representative of such employees.If the Associationreceives a majority vote in one, but not in both,of the two groups (thebus drivers and the maintenance employees),then the group so votingfor the Association,shall constitute a separate appropriate unit andwe shall certify the Association as the exclusive bargaining repre-sentative thereof unless within ten (10) days from the date of thisDecision and Direction of Elections the Association shall have notifiedus in writing that it did not desire to be certified as the representativeof such unit,in which case we shall dismiss the petition.V. THE DETERMINATION OF REPRESENTATIVESAt the time of the hearing the Companies had 55 bus drivers in theiremploy.The Amalgamated introduced in evidence 36 membershipapplications and authorization cards, most of which were signed inNovember 1938 and several of which were signed thereafter.Therewas o66 duplication and t-hree' of the signers had left the Companies'employ.The Association introduced in evidence 47 application cards,most of which were signed in December 1938. It also introduced astatement signed by 46 bus drivers shortly before the hearing, to theeffect that they were members of the Association and intended to re-main members.The contract between the Association and the Com-panies provides that the Companies will hire only members of theAssociation.Although the contract contains an exception coveringemployees who are not members of the Association,in view of the cir-cumstances under which the contract was executed and the number ofemployees who signed application cards for both unions,we believethatahe.question' concerning-representation which has arisen can bestbe resolved by elections by secret ballot.The Union and the Association requested that the pay roll for theweek of September 26 be used as,a basis for eligibility to participatein the elections.We see no reason,however, for not determining eligi-bility as of a current date.We shall,therefore, direct that the em-ployees of the Companies eligible to vote in the elections shall be thosewho were employed by the Companies during the pay-roll periodimmediately preceding the date of this Direction,including employeeswho did not work during such pay-roll period because they were ill oron vacation and employees who were then or have since been tempo-rarily laid off,but... excluding those who have since quit or been dis-charged for cause. DE CAMP BUS LIVES`257On the basis of the above findings of fact and upon the entire recordin the case, the Board makes the following :CONCLUSION OF LAWA question affectingcommerce has arisen concerning the representa-tionof employees of De Camp Bus Linesand DeCamp InterstateTransit Company, Livingston, New Jersey, within themeaning ofSection 9(c) and Section 2 (6) and (7) of theNationalLabor Rela-tions Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act.,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith De Camp Bus Lines and De Camp Interstate Transit Company,Livingston, New Jersey, elections by secret ballot shall be conductedas early as possible but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Second.Region, acting in this matter as agent for theNational Labor Relations Board and subject to:.Article III, Sedtioxi 9,of said Rules and Regulations, among the employees within the groupsdescribed below who were employed by the Companies during the pay-roll period immediately preceding the date of this Direction of Elec-tions, including employees who did not work during such pay-rollperiod because they were ill or on vacation, and employees who werethen or have since been temporarily laid off, but excluding supervisoryand clerical employees and such employees who have since quit or beendischarged for cause :(a)The bus drivers to determine whether they desire to be repre-sented by Amalgamated Association of Street, Electric Railway &Motor Coach Employees of America, Local #1156, affiliated with theAmerican Federation of Labor, or by Amalgamated De' Camp' Em-ployees Association, Inc., for the purposes of collective bargaining, orby neither;(b)The maintenance employees to determine whether or not theydesire to be represented for purposes of collective bargaining byAmalgamated De Camp Employees Association, Inc. 258DECISIONSOF NATIONAL LABORRELATIONS BOARDMR. EDWIN S. SMITH,dissenting:For reasons set forth in a number of similar cases ° in which I dis-sented, I believe that the purposes of the Act as regards collectivebargaining will be best promoted by not permitting the bus drivers asa craft to disassociate themselves from the general body of employees.Thereis nohistory of collective bargaining in behalf of the bus drivers,nor are there any other circumstances such as existed inMatter ofPacific Greyhound Lines10 to justify setting the bus drivers apart in aunit by themselves. I would dismiss the Amalgamated's petition.0See, for example,Matter of Alli..'-Chalmers Manufacturing Company.and InternationalUnion,United AutomobileWorkersof America,LocalNo. 248, 4 N. L. R. B. 159:Matterof Armour d- CompanyandInternationalAssociationofMachinists,Local a'. 5 N. L.R. B. 535."Matterof Pacific Greyhound LinesandAmalgamated Association of Street,ElectricRailwayand Motor Coach EmployesofAmericaet at.,9 N. L. N. B. 557.